vig je oe shcf- ao s l o-co pp- 0-ta department of the treasury internal_revenue_service washington d c contact person id number telephone number employer_identification_number dear applicant this is in response to your letter dated date wherein you requested three rulings as follows the trust m constitutes a voluntary employees' beneficiary association veba within the meaning of sec_501 of the internal_revenue_code which is maintained pursuant to a collective bargaining agreement within the meaning of sec_419a of the code contributions by n and its subsidiaries collectively referred to as the employers or o to m in an amount s which when added to the assets already in m if any does not exceed the present_value of the post-retirement benefits under the plans as described below shall be deductible by n and o under sec_162 and sec_419 of the code in the taxable years in which paid to m m's earnings shall not constitute unrelated_business_taxable_income within the meaning of sec_512 of the code you have fumished the following background information n is the parent company of the following wholly-owned subsidiaries p through p13 thirteen companies collectively these employers or o herein have been members of an identified trade industry since q has negotiated a series of collective bargaining agreements with an association q herein identified national labor_union r herein n and o were signatories to these agreements which covered union members who were employees of n and o the collective bargaining agreements negotiated between q and r required signatory employers to provide life and health insurance benefits for both active and retired r mineworkers and their dependents prior to life and health insurance benefits for both active and retired r mineworkers and the benefit plan trust the- plan their dependents were provided through the r plan was a multi-employer welfare_benefit_fund a collective bargaining agreement between the employers o and r was réached in the employers were signatory parties to the agreement under this agreement members of q were permitted to provide the same benefits as provided for through the plan through individual welfare_benefit funds the bargaining agreement required that such individual plans provide substantially the same benefits and coverage as the plan after the expiration of the q agreement with r the employers o ceased to be a signatory to those agreements and began to bargain with r on their own and not as members of q o entered into a separate collective bargaining agreement with r that provided for a single-employer welfare_benefit_plan for r members employed by o o and r have renegotiated the terms of the welfare_benefit_plan in and n entered a_trust agreement with a trustee on date in a determination_letter dated date the service held that m is an employee welfare_benefit_plan under sec_501 of the code m will fund welfare benefits provided by three plans the plans the first plan is referred to herein as the s plan the second plan is the t plan the third plan is the u plan the second plan and the third plan were established pursuant to sec_9702 and sec_9712 of the code respectively these two plans are multi-employer employee_welfare_benefit_plans eligibility to participate in the plans is restricted to retirees who were formerly members of r non-union employees and retirees are not eligible to receive benefits under the plan key employees and former key employees are excluded from eligibility n and o have provided historical information concerning the collective bargaining that led to the establishment of the plans the participants consist only of former r employees of n and or o none of the r employees are owners other than of a de_minimis number of shares of n or o executives or officers of n or o in addition n has represented that upon issuance of a favorable ruling letter n shall formally notify r of all contributions for the and trust years that have been made during or through the period within days after the date of this letter further n will inform r that future contributions can be determined from form_5500 or form_990 to be filed by m and that interested parties may request form_5500 from either the plan_administrator or from the department of labor and may request form_990 from the plan_administrator the following law applies with respect to the first issue presented sec_419 a of the internal_revenue_code provides that contributions paid_or_accrued by an employer to a welfare_benefit_fund shall not be deductible under chapter of the code but if they would otherwise be deductible such contributions shall subject_to the limitations of subsection b be deductible under sec_419 for the taxable_year in which paid sec_419 provides that the amount of the deduction allowable under subsection a for the taxable_year shall not exceed the welfare_benefit fund's - qualified_cost for the taxable_year sec_419 provides that the term qualified_cost means the sum of a the qualified_direct_cost for such taxable_year and b subject_to the limitations of sec_419a any addition to a qualified_asset_account for the taxable_year minus c after-tax_income sec_419 of the code defines a qualified_asset_account as an account consisting of assets set_aside to provide for the payment of certain benefits including medical benefits and life_insurance benefits sec_419a provides that no addition to any qualified_asset_account may be taken into account to the extent such addition results in the amount in such account exceeding the account limit sec_419a of the code provides that no account limits shall apply in the case of any qualified_asset_account under a separate welfare_benefit_fund under a collective bargaining agreement sec_7701 of the code states that in determining whether there is a collective bargaining agreement between employee_representatives employee_representatives shall not include any organization more than one-half of the members of which are employees who are owners officers or executives of the employer an agreement shall not be treated as a collective bargaining agreement unless a bona_fide agreement between bona_fide employee_representatives and one or more employers or more employers term and one the is it in congress enacted the coal industry retiree health benefit act of the coal act the coal act established a basis and mechanism for funding retiree health benefits for members and former members of the union r ‘ sec_9702 of the code provides for the establishment of the united mine workers of america combined benefit fund sec_9702 provides for the merger of the 1950_umwa_benefit_plan and the plan into the combined_fund sec_9703 of the code provides that each eligible_beneficiary of the combined_fund shalt receive health benefits described in subsection b sec_9703 provides that the combined_fund shall provide health care benefits to the maximum extent possible as substantially the same as the coverage provided by the plan and the plan as of date sec_9703 of the code provides that each eligible_beneficiary of the combined_fund shail receive death_benefits identical to the ones described in the plan and the plan sec_9703 of the code defines the term eligible_beneficiary as a coal industry retiree or relation who is receiving benefits from the plan or the plan as of date sec_9711 of the code provides that the last_signatory_operator and any related_person of the individual who as of date is receiving retiree health benefits from an individual employer plan maintained pursuant to a or subsequent coal_wage_agreement shall continue to provide health benefits coverage to such individual and eligible beneficiaries which is substantially the same as the coverage provided by such plan as of date such coverage shall continue to be provided for as long as the last_signatory_operator and any related_person remains in business this section applies to any individual that retired prior to date sec_1_419a-2t q a-2 of the income_tax regulations defines a welfare_benefit_fund maintained pursuant to a collective bargaining agreement and states for purposes of q a-1 a collectively bargained welfare fund is a welfare_benefit_fund that is maintained pursuant to an agreement which the secretary of labor determines to be a collective bargaining agreement and which meets the requirements of the secretary_of_the_treasury as set forth in paragraph below notwithstanding a determination by the secretary of labor that an agreement is a collective bargaining agreement a welfare_benefit_fund is considered to be maimtaimed pursuant to a collective bargaining agreement only if the benefits provided through the fund were the subject of arm's-length negotiations between the employee_representatives and one or more employers and if such agreement between employee_representatives and one or more employers satisfies sec_7701 of the code moreover the circumstances surrounding a collective bargaining agreement must evidence good_faith bargaining between adverse parties over the welfare benefits to be provided through the fund finally a welfare_benefit_fund is not considered to be maintained pursuant to a collective bargaining agreement unless at least percent of the employees eligible to receive benefits under the fund are covered by the collective bargaining agreement in the case of a collectively bargained welfare_benefit_fund only the portion of the fund as determined under allocation rules to be provided by the commissioner attritutable to employees covered by a collective bargaining agreement and from which benefits for such employees are provided is considered to be maintained pursuant to a collective bargained agreement notwithstanding the preceding paragraphs and pending the issuance of regulations setting account limits for collectively bargained welfare_benefit funds a welfare_benefit_fund will not be treated as a collectively bargained welfare_benefit for purposes of q a-1 if and when after date the number of employees who are not covered by a collective bargaining agreement and are eligible to receive benefits under the fund increases by reason of an amendment merger or other action of the employer or the fund in addition pending the issuance of such regulations for purposes of applying the percent test of paragraph to a welfare_benefit_fund that is not in existence on date percent shall be substituted for percent the pian herein was established pursuant to collective bargaining the information submitted regarding the bargaining process was not comprehensive however the information submitted along with n's representation about providing notice to participants regarding contributions to m lead us to conclude that the negotiations between n o and r were at arm's length n and o have-also represented that they believe the secretary of labor would hold that the bargaining agreements are collective bargaining agreements based on the foregoing we rule that m constitutes a voluntary employees’ beneficiary association that is maintained pursuant to a collective bargaining agreement within the meaning of sec_419a f of the code the following law applies with respect to the second issue presented sec_419 of the code provides that contributions paid_or_accrued by an employer to a welfare_benefit_fund shall not be deductible under chapter of the internal_revenue_code but if they would otherwise be deductible such contributions shall subject_to the limitations of subsection b be deductible under sec_419 of the code for the taxable_year in which paid sec_1_419-1t q a-10 a of the regulations states in part that contributions to a welfare_benefit_fund are deductible only to the extent that the requirements of sec_162 of the code are met sec_1_419-1t q a-10 d of the regulations provides that in determining the extent to which contributions paid_or_accrued with respect to a welfare_benefit_fund are deductible under sec_419 the tules of sec_263 sec_446 b and a will be treated as having been satisfied to the extent that such contributions satisfy the otherwise applicable rules of sec_419 thus for example contributions to a welfare_benefit_fund will not fail to be deductible under sec_419 merely because they create an asset with a useful_life extending substantially beyond the close of the taxable_year if such contributions satisfy the otherwise applicable_requirements of sec_419 37y sec_1_419-1t q a-10 e of the regulations provides that in determining the extent to which contributions with respect to a welfare_benefit_fund satisfy the requirements of sec_461 for any taxable_year for which sec_461 in effect pursuant to the authority under sec_461 economic_performance occurs as contributions to the welfare_benefit_fund are made is revenue rulings and held in effect that employer contributions to a reserve for post-retirement benefits were deductible under sec_162 of the code if the reserve was held for the sole purpose of providing benefits to covered employees the employer had no contractural right to recapture any part of the reserve as long as any active or retired employee remains alive and the contribution did not exceed the amount necessary to fairly allocate the cost of post-retirement benefits over the working lives of covered employees sec_419 of the code limits the deduction that may be taken for contributions to a welfare_benefit_fund to the qualified_cost for the year one element of the qualified_cost is the amount that may be added to the qualified_asset_account of the fund to the extent the limits of sec_419a are not exceeded in general in order for an amount to be deductible under sec_419 the rules of sec_162 and sec_263 among therefore the addition to a qualified_asset_account would be other requirements must be satisfied required to satisfy the requirements of sec_162 and sec_263 the three enumerated revenue rulings are concerned with the amount of deduction that meets the requirements of sec_162 of the code but do not necessarily provide the exclusive rule as to whether an sec_263 is also concerned with the amount of the amount satisfies the requirements of sec_162 deduction allowable for a year sec_1_419-1t q a-10 d of the regulations provides however that sec_263 of the code will be treated as having been satisfied to the extent that the contributions to a welfare_benefit_fund satisfy the otherwise applicable rules of sec_419 of the code thus if the amount of the contribution to a welfare_benefit_fund does not exceed the limits of sec_419 of the code the deduction of such amount is not limited by sec_263 of the code thus if the amount of the contribution satisfies the requirements of sec_419 of the code the deduction of such amount is generally not limited by sec_162 of the code note however that if the contribution is such that the assets exceed the amount needed to provide post-retirement benefits to all current and future retirees from current active employees ie the present_value of future_benefits then the contribution would fail to satisfy the requirements of sec_162 of the code you have represented that this is not the case with respect to the contributions that will be made to the trust based on the foregoing we rule that contributions by n and o to m in an amount s which when added to the assets already in m does not exceed the present_value of the post-retirement benefits under the plan shall be deductible by n and o under sec_162 and sec_419 of the code in the taxable years in which paid to m except as specifically ruled above no opinion is expressed as to the federal tax consequences of the contributions to m under any provision of the code specifically no opinion is expressed regarding whether part or all of the contributions to m must be capitalized or included in inventory costs because they are allocable to the cost of property produced_by_the_taxpayer to which sec_263 of the code applies with respect to the third issue presented the following law applies sec_501 of the code describes a voluntary employees’ beneficiary association veba providing for the payment of life sick accident or other_benefits to its members or their dependents or designated beneficiaries and in which no part of its net carnings inures other than through such payments to the benefit of any private_shareholder_or_individual sec_511 of the code imposes a tax on the unrelated_business_taxable_income defined in sec_312 of organizations exempt from tax under sec_501 sec_512 of the code defines the term unrelated_business_taxable_income to mean the gross_income derived by any organization from any unrelated_trade_or_business defined in sec_513 regularly carried on by it less the allowable deductions which are directly connected with the carrying on of such trade_or_business both computed with the modifications provided in subsection b sec_513 of the code provides that the term unrelated_trade_or_business means in the case of any organization subject_to the tax imposed by sec_511 any trade_or_business the conduct of which is not substantially related to the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption - - ‘ sec_1_513-1 of the regulations provides that a trade_or_business is related to exempt purposes only where the conduct of the business activities has a causal relationship to the achievement of exempt purposes other than through the production_of_income further it is substantially related for purposes of sec_513 of the code only if the causal relationship is for this relationship to exist the production or the performance of the service from which the gtoss income is derived must contribute importantly to the accomplishment of exempt purposes whether the activities productive of gross_income contribute importantly to such purposes depends in each case upon the facts and circumstances involved a substantial one sec_512 of the code provides that in the case of an organization described in sec_501 the term unrelated_business_income means the gross_income excluding any exempt_function_income less the deductions allowed by chapter which are directly connected with the production of the gross_income excluding exempt_function_income both computed with the modifications set forth in certain paragraphs of sec_512 sec_512 a b of the code provides that for purposes of subparagraph a the term exempt_function_income means the gross_income from dues fees charges or similar amounts paid_by members of the organization as consideration for providing such members or their dependents or guests goods facilities or services in furtherance of the purposes for which the organization is tax exempt such term also means all income other than an amount equal to the gross_income derived from any related trade_or_business regularly carried on by such organization computed as if the organization were subject_to sec_312 which is set_aside in the case of a sec_501 organization to provide for the payment of life sick accident or other_benefits if during the taxable_year an amount which is attributable to income so set_aside is used for a purpose other than that just described such amount shall be included under subparagraph a in unrelated_business_taxable_income for the taxable_year sec_512 of the code provides that in the case of an organization described in sec_501 a set_aside for the payment of life sick accident or other_benefits may be taken in account under sec_512 only to the extent that such set-aside does not result in an amount of assets set_aside for such purpose in excess of the account limit determined under sec_419a for the taxable_year not taking into account any reserve described in sec_419a for post-retirement medical bills sec_1_512_a_-5t q a-3 a of the regulations provides in part that the amounts set_aside in a veba as of the close of a taxable_year of the veba to provide for payment of life sick accident or other_benefits may not be taken into account for purposes of determining exempt_function_income to the extent that such amounts exceed the qualified_asset_account limit determined under code sec_419a and sec_419a for such taxable_year of the veba sec_1 a -st q a-3 b of the regulations provides in part that the unrelated_business_taxable_income of a veba for a taxable_year of such organization generally will equal the lesser_of two amounts the income of the veba for the taxable_year excluding member contributions or the excess of the total amount set_aside as of the close of the taxable_year including member contributions and excluding certain assets with a useful_life extending beyond the end of the taxable_year to the extent they are used in provision of welfare benefits over the qualified_asset_account limit calculated without regard to the otherwise permitted reserve for post-retirement medical benefits for the taxable_year the gross_income of m will be set_aside to provide for life sick accident or other_benefits and as a result will constitute exempt_function_income within the meaning of sec_512 the amount of such set_aside will not be in excess of the maximum amount permitted by sec_1_512_a_-5t q a-3 b of the regulations such amount being determined by reference to the account limit because m's qualified_asset_account will not have an account limit m's unrelated_business_taxable_income will be the lesser_of the income of m and the excess of the total amount set_aside as of the close of the taxable_year over the qualified_asset_account limit for the taxable_year based upon these facts we rule that m will not have unrelated_business_taxable_income within the meaning of sec_512 of the code in accordance with sec_1 512-5t q a-3 b this ruling is based on the understanding that there will be no material changes in the facts upon which it is based any changes that may have a bearing upon your tax status should be reported to the ohio tax exempt and government entities te_ge customer service office the mailing address is internal_revenue_service te_ge customer service p o box cincinnati oh the telephone number there is a toll free number we are sending a copy of this ruling to the ohio te_ge customer service office because this letter could help resolve any questions about your tax status you should keep it with your permanent records 3xl q if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent thank you for your cooperation sincerely bereta v sack gerald v sack chief exempt_organizations technical branch 3f2-
